          CASE 0:20-cr-00091-ADM Document 11 Filed 07/01/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            Criminal No. 20-91 (ADM)


 UNITED STATES OF AMERICA,

                      Plaintiff,

          v.
                                                         ORDER
 BRYAN DALLAS CRANDALL,

                      Defendant.


       The government has moved for a finding of specific reasons for no further delay of

the entry of a plea in this matter, pursuant to the Coronavirus Aid, Relief, and Economic

Security (CARES) Act, Section 15002(b)(2). [Dkt. 6]. The defendant does not oppose the

motion.

       The Court finds the reasons given in the government’s motion support the

conclusion that the entry of a guilty plea in this matter cannot be further delayed without

serious harm to the interests of justice. Specifically, further delay will deprive the

government of a benefit of the plea agreement and may prejudice the defendant’s ability to

assist in his defense in a pending state court matter. It is therefore ordered that entry of a

plea may proceed without further delay.

                                                  BY THE COURT:


       Dated: July 1, 2020                        s/Ann D. Montgomery
                                                  ANN D. MONTGOMERY
                                                  U.S. District Court Judge
